United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 15-2099
                        ___________________________

                             United States of America,

                        lllllllllllllllllllll Plaintiff - Appellee,

                                            v.

                               Theto Diee Hatley, Jr.,

                      lllllllllllllllllllll Defendant - Appellant.
                                       ____________

                    Appeal from United States District Court
                     for the District of Minnesota - St. Paul
                                 ____________

                              Submitted: May 16, 2016
                                Filed: July 25, 2016
                                   [Unpublished]
                                  ____________

Before RILEY, Chief Judge, COLLOTON and KELLY, Circuit Judges.
                              ____________

PER CURIAM.

      Theto Diee Hatley, Jr., pleaded guilty to unlawful possession of a firearm as
a previously convicted felon. See 18 U.S.C. §§ 922(g)(1), 924(a)(2). He committed
the offense while serving a term of supervised release. The district court1 sentenced
Hatley to 71 months’ imprisonment for the firearms offense, and a concurrent term
of 6 months’ imprisonment for violating the terms of his supervised release. On
appeal, Hatley argues that his sentence of 71 months’ imprisonment is unreasonable.
We affirm.

       Hatley was arrested in November 2013 in his vehicle. Police officers observed
what appeared to be a drug transaction taking place in Hatley’s parked sport utility
vehicle. When the officers approached the vehicle, a passenger identified as Hatley’s
cousin threw a sandwich-size bag behind the driver’s seat where Hatley was seated.
Police searched the vehicle and found the bag of suspected marijuana discarded by
the cousin; they also located a bag of suspected marijuana in Hatley’s pocket. The
cousin admitted that he was selling marijuana to Hatley. The search also uncovered
a pistol in the center console. Laboratory analysis found Hatley’s DNA on the gun.
At the time of his arrest, Hatley was serving a term of supervised release arising from
a 2006 federal drug conviction.

       Hatley pleaded guilty to unlawful possession of a firearm as a previously
convicted felon. He also admitted that he violated a condition of his supervised
release. Based on an offense level of 21 and a criminal history category of IV, the
advisory guideline sentencing range was 57 to 71 months’ imprisonment for the
firearms conviction and 6 to 12 months’ imprisonment for the violation of supervised
release. Hatley’s criminal history included the felony drug conviction for which he
was on supervised release and a state conviction from 2010 for second-degree assault
with a dangerous weapon, also committed while Hatley was on supervised release.




      1
      The Honorable Michael J. Davis, United States District Judge for the District
of Minnesota.

                                         -2-
       Hatley urged the district court to vary downward from the advisory range based
on circumstances of his prior convictions that he said were mitigating and positive
steps that he had taken since his last release from prison. The court noted the
progress that Hatley had made since his last release, but concluded that Hatley’s
criminal history and knowing possession of a gun while on supervised release
prevented it “from even thinking about departing.” The court thus sentenced Hatley
to 71 months’ imprisonment on the gun charge and a concurrent, six-month term for
the supervised release violation. The sentences were within the advisory guideline
range, and we therefore presume that they are reasonable. United States v. Robison,
759 F.3d 947, 950 (8th Cir. 2014); see Rita v. United States, 551 U.S. 338, 347
(2007).

       Hatley argues that his sentence of 71 months’ imprisonment is nonetheless
unreasonable, because it is greater than necessary to achieve the sentencing purposes
set forth in 18 U.S.C. § 3553(a)(2). Hatley contends that the court placed inordinate
weight on the fact of his prior convictions and should have accorded greater
significance to the context of those convictions and his recent attempts to better
himself.

       The district court, however, has substantial latitude in determining how to
weigh the undifferentiated § 3553(a) factors in a given case, and we review its
decision under a deferential abuse-of-discretion standard. Gall v. United States, 552
U.S. 38, 41, 51 (2007). Hatley twice committed a new offense within seven months
of being released from prison, and twice violated his terms of supervised release. The
court was not required to accept Hatley’s contention that mitigating circumstances
substantially lessened the severity of his prior convictions for drug trafficking and
assault with a dangerous weapon. There was no mitigating explanation for Hatley’s
possession of a firearm in the instant offense. It was not unreasonable for the district
court to conclude that the sentence recommended by the Sentencing Commission for



                                          -3-
a typical offender with Hatley’s offense conduct and criminal history was appropriate
here.

      The judgment of the district court is affirmed.
                     ______________________________




                                         -4-